DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 1 and 14 respectively reciting “one or more metal layers disposed … below the first core structure” and “disposing one or more metal layers … below the first core structure” must be shown or the feature(s) canceled from the claim(s).  
Further, claim 11 reciting “wherein no metal layer is laminated below the first core structure” must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “one or more metal layers disposed above the second core structure or below the first core structure” is indefinite, since it’s unclear whether these metal layers are related to the first-fourth metal layers earlier recited or whether they are in addition to said first-fourth metal layers. Further, the limitation “one or more metal layers disposed … below the first core structure” is indefinite, since this limitation is NOT commensurate with Fig. 2B of the invention, which depicts one or more additional layers 216, 218 disposed above the second core structure 226. In Fig. 2B, first metal layer 208 is the ONLY metal layer disposed below the first core layer 224. 
For purposes of examination, the indefinite clause in claim 1 will be interpreted as --one or more additional metal layers disposed above the second core structure--, thereby clearly reading on Fig. 2B of the invention. 
Claims 2-13 are rejected for depending therefrom. 

Last two lines of claim 14 are rejected for the same reasons given for claim 1 above. 
Claims 15-20 are rejected for depending on claim 14. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna (method). 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, 12, 14-16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Liu” (US 2020/0161766).
Claim 1: As best understood, Liu discloses an antenna 10 (Fig. 3) implemented with a multi-core printed circuit board (PCB) structure, the antenna comprising: 
a first core structure comprising a first core layer 14, a first metal layer 1411 disposed below the first core layer, and a second metal layer 13 [0048] disposed above the first core layer; 
a second core structure disposed above the first core structure and comprising a second core layer 12, a third metal layer 15 disposed below the second core layer 12, and a fourth metal layer 1211 
one or more metal layers 11 disposed above the second core structure.  
(A skilled artisan would appreciate that “conductor layers”, as disclosed in ¶ [0046] of Liu, encompasses “metal layer[s]” as claimed.)

Claim 2: Liu discloses the antenna of claim 1, wherein a layer stack-up of the multi-core PCB structure is asymmetrical (by virtue of having different thicknesses in 12 and 14, see ¶ [0046]).

Claim 3: Liu discloses the antenna of claim 1, wherein the thicknesses of the first and second core layers set one or more performance characteristics of the antenna [0047] (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

Claim 4: Liu discloses the antenna of claim 1, wherein the second core structure comprises a copper clad laminate 1211 (Fig. 3, ¶ [0054]).

Claim 5: Liu discloses the antenna of claim 1, wherein the one or more metal layers comprise a fifth metal layer 11 (Fig. 3) disposed above the second core structure 12.

Claims 8-9 and 12: Liu discloses the antenna of claim 1, further comprising a first drill hole 17 (A in Fig. 3 reproduced below) through the first core layer 14; 

    PNG
    media_image1.png
    408
    651
    media_image1.png
    Greyscale

further comprising a second drill hole 17 (B, C) through the first core layer and the second core layer; 

wherein the second core structure 12 is bonded to the first core structure 14 (using 19).

Method claims 14, 15, 16, 18 and 19 recite limitations that are same in scope as claims 1, 12, 2, 8 and 9, respectively. Hence, these method claims are rejected for the same reasons given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (cited above) in view of “Jo” (US 7079079). 

However, a skilled artisan would appreciate that (antenna) metal layers are routinely added or subtracted (i.e., adjusted) for desired performance such as gain and directionality. 
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern." (Col. 1, second paragraph)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liu’s invention such that wherein the one or more metal layers further comprise a sixth metal layer disposed above the fifth metal layer, in order to obtain tuned antenna operational parameters. 
 
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (cited above). 
Claim 11: Liu fails to expressly teach wherein no metal layer is laminated below the first core structure.
However, Liu teaches [0056] “In other embodiments, the ground plane 1411 may be located at another layer of the second substrate 14, including any intermediate layer or the third surface.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liu’s invention such that wherein no metal layer is laminated below the first core structure, in order to alter radiating properties of the antenna, such as directionality. 

Liu fails to expressly teach the wireless device further comprising a radio frequency front-end coupled to the antenna.
However, Liu discloses an RF element 16 and teaches [0049] “The fourth surface 142 is provided with a radio frequency element 16, and the radio frequency element 16 sends and receives a radio frequency signal by using the first patch antenna 11 and the second patch antenna 13. The radio frequency element 16 is a silicon chip and is provided with an integrated circuit to provide active excitation and provide the first patch antenna 11 and the second patch antenna 13 with feeds.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Liu’s invention such that the wireless device further comprises a radio frequency front-end coupled to the antenna, in order to provide active antenna excitation and facilitate sending and receiving of RF signal(s). 
 
Allowable Subject Matter
Claims 7, 10, 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weis (US 2021/0194111)
Takayama (US 2020/0373655)
Lin (US 2020/0136233)
Dalmia (US 2019/0139915)
Kamgaing (US 2012/0280380)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845